Judgment, Supreme Court, New York County (Franklin R. Weissberg, J., at hearing; Ronald A. Zweibel, J., at jury trial and sentence), rendered November 21, 1994, convicting defendant of robbery in the first degree (two counts) and robbery in the second degree, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
Defendant failed to preserve his current argument that the search at issue did not constitute a lawful search incident to arrest (see People v Shabazz, 99 NY2d 634 [2003]; People v Tutt, 38 NY2d 1011 [1976]; People v Graham, 211 AD2d 55, 61 n 2 [1995], lv denied 86 NY2d 795 [1995]), and we decline to review his claim in the interest of justice. Accordingly, we decline to disturb the hearing court’s ruling denying suppression. Concur — Buckley, EJ., Saxe, Friedman, Williams and Sweeny, JJ.